DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/26/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 2014/0232956, hereafter Kwon).
Regarding claim 1, Kwon, as shown in figures 4A-4B, discloses a flexible display panel, comprising:
bending curved portion of BA, fig. 1A) provided with a plurality of protrusions (at ref. 431, fig.4B); and
a signal lead wire (441-443) on a side of the first surface facing away from the flexible basal substrate,
wherein the signal lead wire extends across the bending area and has a shape substantially matching the plurality of protrusions (clearly shown in fig.4B).
	Regarding claim 2, Kwon discloses the flexible display panel according to claim 1, wherein the signal lead wire is in direct contact with the bending area of the first surface.
	Regarding claim 3, Kwon discloses the flexible display panel according to claim 2, further comprising:  a first insulating layer (considering 471-473; fig. 4B) on the first surface and exposing the bending area, wherein a portion of the signal lead wire outside the bending area (DA area) is on a surface of the first insulating layer facing away from the flexible basal substrate.
	Regarding claim 4, Kwon discloses the flexible display panel according to claim 1, further comprising: a second insulating layer (considering 436; fig.4B) in direct contact with the bending area of the first surface, wherein a portion of the signal lead wire in the bending area is on a surface of the second insulating layer facing away from the flexible basal substrate.
	Regarding claim 5, Kwon discloses the flexible display panel according to claim 4, further comprising: a third insulating layer (considering 471-473; fig. 4B) on the first surface and outside the bending area, wherein a portion of the signal lead wire outside 
	Regarding claim 6, Kwon discloses the flexible display panel according to claim 5, wherein in a direction perpendicular to the first surface of the flexible basal substrate, a thickness of the third insulating layer (471-473) is larger than a thickness of the second insulating layer (436).
	Regarding claim 8, Kwon discloses the flexible display panel according to claim 1, wherein in a direction perpendicular to the first surface of the flexible basal substrate, a cross-sectional shape of the protrusions is one of a column.
	Regarding claim 15, Kwon discloses a display device comprising the flexible display panel according to claim 1 wherein the flexible basal substrate is bent in the bending area in a direction away from the signal lead wire.
	Regarding claim 16, Kwon discloses the display device according to claim 15, wherein the signal lead wire is in direct contact with the bending area of the first surface.	
	Regarding claim 17, Kwon discloses the display device according to claim 16, and as discussed in claim 3 above, further comprising: a first insulating layer on the first surface and exposing the bending area,	wherein a portion of the signal lead wire outside the bending area is on a surface of the first insulating layer facing away from the flexible basal substrate,.
	Regarding claim 18, Kwon discloses the display device according to claim 15, and as discussed in claim 4 above, further comprising: a second insulating layer in direct contact with the bending area of the first surface, wherein a portion of the signal 
	Regarding claim 19, Kwon discloses the display device according to claim 18, and as discussed in claim 5 above, further comprising: a third insulating layer on the first surface and outside the bending area, wherein a portion of the signal lead wire outside the bending area is on a surface of the third insulating layer facing away from the flexible basal substrate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon.
Regarding claim 7, Kwon discloses the flexible display panel according to claim 4, wherein the second insulating layer comprises an organic insulating material (par.9), except wherein in a direction perpendicular to the first surface of the flexible basal 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have in a direction perpendicular to the first surface of the flexible basal substrate, a height of the plurality of protrusions is in a range of 100 nm to 400 nm, and a thickness of the second insulating layer is in a range of 300 nm to 800 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Kwon discloses the flexible display panel according to claim 1, the first surface further comprises a display area (DA) and a pad area (inherently for mounting a driving circuit chip, since all display device has a driving chip mounted outside the display area), wherein the bending area is between the display area and the pad area, wherein the flexible display panel further comprises a display structure layer in the display area (fig. 4b) and a bonding electrode in the pad area (inherently for mounting drive circuit chip), wherein the display structure layer comprises a signal wire (connecting to pad 190/490), and wherein the signal lead wire is electrically connected to the signal wire (at pad 190/490) and the bonding electrode.
Alternatively, it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the above discussed features and the interconnections as is well known in the display panel art.
Regarding claim 20, Kwon discloses the flexible display panel according to claim 4, wherein the second insulating layer is made of an inorganic insulating material 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have wherein in a direction perpendicular to the first surface of the flexible basal substrate, a height of the plurality of protrusions is in a range of 100 nm to 200 nm, and a thickness of the second insulating layer is in a range of 100 nm to 300 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0182838 discloses a display panel comprises a display area and bending area having pads for mounting driving IC chip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOA C NGUYEN/Primary Examiner, Art Unit 2847